DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

This Office Action is Non-Final.


Specification Objection
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The claim is provisionally rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 1-20 of co-pending Application No. 17/024,421 and claims 1-20 of co-pending Application No 17/021,831.  See In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
This is a provisional double patenting rejection because the claims have not in fact been patented.

Claims Comparison Table
Instant application 17/021,979
Application 17/021,831
Application 17/024,421
1. A parking lot free parking space predicting method, wherein the method comprises: building a parking lot association graph for parking lots in a region to be processed, each junction therein representing a parking lot, and connecting any two parking lots meeting a predetermined condition through edges; processing as follows for any parking lot i: determining local space correlation information of parking lot i at a current time according to environment context features of the parking lot i and neighboring parking lots which are in the parking lot association graph and connected to the parking lot i through edges; determining global space correlation information of the parking lot i at the current time according to a soft allocation matrix built based on the local space correlation information of the parking lots at the current time; determining time correlation information of the parking lot i at the current time according to the local space correlation information and global space correlation information, and predicting free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time.
1. A parking lot free parking space predicting method, wherein the method comprises: building a parking lot association graph for parking lots in a region to be processed, each junction therein representing a parking lot, and connecting any two parking lots meeting a predetermined condition through edges; as for any parking lot i, performing the following processing respectively: determining local space correlation information of the parking lot i at a current time according to environment context features of the parking lot i and neighboring parking lots which are in the parking lot association graph and connected to the parking lot i through edges; determining time correlation information of the parking lot i at the current time according to the local space correlation information, and predicting free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time.
1. A parking lot free parking space predicting method, wherein the method comprises: building a parking lot association graph for parking lots in a region to be processed, each junction therein representing a parking lot, and connecting any two parking lots meeting a first predetermined condition through edges; building an information propagation graph for parking lots in the region to be processed, each junction therein representing a parking lot, and connecting a parking lot without a real-time sensor with a parking lot having a real-time sensor and meeting a second predetermined condition through edges; processing as follows for any parking lot i without a real-time sensor: determining local space correlation information of parking lot i at a current time according to environment context features of the parking lot i and neighboring parking lots which are in the parking lot association graph and connected to the parking lot i through edges; determining free parking space estimation information of the parking lot i at the current time according to free parking space information of neighboring parking lots connected to the parking lot i through edges in the information propagation graph; determining time correlation information of the parking lot i at the current time according to the free parking space estimation information and the local space correlation information, and predicting free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

1. A parking lot free parking space predicting method, wherein the method comprises: 
building a parking lot association graph for parking lots in a region to be processed, each junction therein representing a parking lot and connecting any two parking lots meeting a predetermined condition through edges 
processing as follows for any parking lot i 
determining local space correlation information of parking lot i at a current time according to environment context features of the parking lot i and neighboring parking lots which are in the parking lot association graph and connected to the parking lot i through edges; 
determining global space correlation information of the parking lot i at the current time according to a soft allocation matrix built based on the local space correlation information of the parking lots at the current time; 
determining time correlation information of the parking lot i at the current time according to the local space correlation information and global space correlation information, and predicting free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time.

In the instant case, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a parking lot free parking space predicting method.  
Representative claim 1 recites at least one step or process including building a parking lot association graph for parking lots in a region to be processed.  Thus, the claim is a process, which is one of the statutory categories.  

Representative claim 1 recites “determining local space correlation information of parking lot i at a current time”; “determining global space correlation information of the parking lot i at the current time”; “determining time correlation information of the parking lot i at the current time”.  The claim recites determining time correlation information of the parking lot i at the current time” and falls into the grouping of “mental process”.  In addition, nothing in the claim element precludes the steps from practically being performed by a human mentally or with pen and paper and/or covers performance of certain methods of organizing human activities.  Thus, the limitation fails into “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements, “at least one processor”, “non-transitory computer-readable storage medium”, are recited at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering and which is a form of insignificant extra-solution activity.  The combination of these additional elements is no more than mere instructions to apply the exception using series of steps.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 1, 17 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above with respect to integration of the abstract idea into a practical application.  Thus, the claims are abstract.  

Regarding claim 2, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements, “connecting any tow parking lots with a distance less than or equal to a predetermined threshold through edges” is recited at a high level of generality. The step is similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering and which is a form of insignificant extra-solution activity.  The combination of these additional elements is no more than mere instructions to apply the exception using series of steps.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is abstract.

Regarding claims 3, 4, and 7 this judicial exception is not integrated into a practical application. In particular, the claim recites additional element, “estimating a quality score” at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering and which is a form of insignificant extra-solution activity.  The combination of these additional elements is no more than mere instructions to apply the exception using series of steps.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Claims 5-6, 8-12, 14-16 further recite different types of formulas.  The claims fall into the grouping of “mathematical concepts” which includes formulas or equations, and “mathematical calculations”.  In addition, nothing in the claim element precludes the steps from practically being performed by a human mentally or with pen and paper and/or covers performance of certain methods of organizing human activities.  Thus, the claims fail into “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements, “at least one processor”, “non-transitory computer-readable storage medium”, are recited at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering and which is a form of insignificant extra-solution activity.  The combination of these additional elements is no more than mere instructions to apply the exception using series of steps.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sun et al. (CN 106960596 A) in view of Velickovic et al. (Graph Attention Networks, 02/04/2018).

Regarding claims 1, 17 and 20 Sun discloses parking lot free parking space predicting method, wherein the method comprises: 
building a parking lot association graph for parking lots in a region to be processed, each junction therein representing a parking lot (see Sun pages 1-6,  a method for recommendation based on parking space management, there is provided related to all buildings in preset area of the directed graph, wherein the directed graph in each building as the vertex, geographic location adjacent a directed edge exists between two buildings), and 
connecting any two parking lots meeting a predetermined condition through edges (see Sun pages 1-6, wherein the directed graph in each building as the vertex, geographic location adjacent a directed edge exists between two building, each directed edge associated with the weight value); 
processing as follows for any parking lot i (see Sun pages 1-6, the processor 130 analyzes location information of peripheral vehicles to detect whether the peripheral vehicles are parked or not, and analyzes the pattern of the parking locations to represent it on a matrix and calculate parking information, such as an available parking space): 
determining local space correlation information of parking lot i at a current time according to environment context features of the parking lot i (see Sun pages 1-6, The parking lot data generation unit may include: an image processor recognizing a location identifier making a location of the parking space in the parking lot identifiable and a parked vehicle parked in the parking space from the parking lot image) neighboring parking lots which are in the parking lot association graph and connected to the parking lot i through edges (building 1 respectively adjacent to the building 2 and building 3. Building 2 is adjacent to all the other building, building 4 adjacent to the building 2, the building 3 respectively adjacent to the building 1 and building 2. wherein, B = (1, 2, 3, 4), it is assumed that C = (20, 26, 35, 27), T = (11, 30, 29, 35), then the preset region abstract image can be shown in Figure 3, a directional edge associated with the digital representative weighted value); 

determining global space correlation information of the parking lot i at the current time according to … matrix built based on the local space correlation information of the parking lots at the current time (see Sun pages 1-6, when user j belonging to building searching current vehicle position, searching idle parking position j belonging to the building; traversing the directed graph. to find the distance between vertex j in the directed graph with the building of other all vertices L,); 
determining time correlation information of the parking lot i at the current time according to the local space correlation information and global space correlation information (see Sun pages 1-6, wherein an initial value of the L is 1, and when searching again every time the value of the L is added with 1; determining idle parking space each vertex to all other vertices corresponding to the searched and j based on the building top and the other vertex between the weights of the directed edges, free parking places all other vertices for each vertex corresponding to the ordering, the idle parking position and free parking places other vertex after sorting of the building is recommended to the user), and 
predicting free parking space information of the parking lot i at least one future time step according to the time correlation information of the parking lot i at the current time (see Sun pages 1-6, wherein an initial value of the L is 1, and when searching again every time the value of the L is added with 1; determining idle parking space each vertex to all other vertices corresponding to the searched and j based on the building top and the other vertex between the weights of the directed edges, free parking places all other vertices for each vertex corresponding to the ordering, the idle parking position and free parking places other vertex after sorting of the building is recommended to the user).
Velickovic expressly discloses a soft allocation matrix (Velickovic  pages 2-3, sampling a fixed-size neighborhood of each node, and then performing a specific aggregator over it (such as the mean over all the sampled neighbors’ feature vectors, or the result of feeding them through a recurrent neural network); To make coefficients easily comparable across different nodes, we normalize them across all choices of j using the softmax function).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a soft allocation matrix.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).

Regarding claims 2 and 18, Sun discloses wherein the connecting any two parking lots meeting a predetermined condition through edges comprises: connecting any two parking lots with a distance less than or equal to a predetermined threshold through edges (see Sun  pages 1-6, the apply to each building in the predetermined area is abstracted as a vertex in the directed graph, and determining with the weights of the directed edges between adjacent buildings based on parking space of each building. when parking, firstly to a user recommendation can be recommended to other parking of building the user belongs).

Regarding claims 3 and 19 Sun discloses wherein the determining local space correlation information of parking lot i at a current time comprises: 
determining local space correlation information of parking lot i at a current time…; the determining global space correlation information of the parking lot i at the current time according to a … matrix built based on the local space correlation information of the parking lots at the current time (see Sun  pages 1-6, a method for recommendation based on parking space management, there is provided related to all buildings in preset area of the directed graph, wherein the directed graph in each building as the vertex, geographic location adjacent a directed edge exists between two building),  comprises: 
building the … matrix according to the local space correlation information of the parking lots at the current time … and determining the global space correlation information of the parking lot i at the current time according to the … matrix (see Sun pages 1-6,  the processor 130 analyzes location information of peripheral vehicles to detect whether the peripheral vehicles are parked or not, and analyzes the pattern of the parking locations to represent it on a matrix and calculate parking information, such as an available parking space); the determining time correlation information of the parking lot i at the current time and predicting free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time comprises: determining time correlation information of the parking lot i at the current time … and predicting the free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time (see Sun pages 1-6, wherein an initial value of the L is 1, and when searching again every time the value of the L is added with 1; determining idle parking space each vertex to all other vertices corresponding to the searched and j based on the building top and the other vertex between the weights of the directed edges, free parking places all other vertices for each vertex corresponding to the ordering, the idle parking position and free parking places other vertex after sorting of the building is recommended to the user).
Velickovic expressly discloses a gated recurrent neural network model (Velickovic  pages 2-3, sampling a fixed-size neighborhood of each node, and then performing a specific aggregator over it (such as the mean over all the sampled neighbors’ feature vectors, or the result of feeding them through a recurrent neural network));
a soft allocation matrix ()To make coefficients easily comparable across different nodes, we normalize them across all choices of j using the softmax function).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).

Regarding claim 4 Sun discloses, wherein determining local space correlation information of parking lot i at a current time … comprises: as for neighboring parking lots, determining weights of edges between the neighboring parking lots and the parking lot i at the current time according to the environment context features of the neighboring parking lots and parking lot i at the current time, respectively; aggregating the environment context features of the neighboring parking lots according to the weights of edges between the neighboring parking lots and the parking lot i to obtain a representation vector of the parking lot i, and regarding the representation vector as the local space correlation information of the parking lot i at the current time (see Sun pages 1-6, building 1 respectively adjacent to the building 2 and building 3. Building 2 is adjacent to all the other building, building 4 adjacent to the building 2, the building 3 respectively adjacent to the building 1 and building 2. wherein, B = (1, 2, 3, 4), it is assumed that C = (20, 26, 35, 27), T = (11, 30, 29, 35), then the preset region abstract image can be shown in Figure 3, a directional edge associated with the digital representative weighted value).
Velickovic expressly discloses a gated recurrent neural network model (Velickovic  pages 2-3, sampling a fixed-size neighborhood of each node, and then performing a specific aggregator over it (such as the mean over all the sampled neighbors’ feature vectors, or the result of feeding them through a recurrent neural network)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).


Regarding claim 5, Sun in view of Velickovic expressly discloses, 

    PNG
    media_image1.png
    232
    595
    media_image1.png
    Greyscale

(see Velickovic pages 3-4)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).

Regarding claim 6, Sun in view of Velickovic expressly discloses, 

    PNG
    media_image2.png
    183
    570
    media_image2.png
    Greyscale

(see Velickovic pages 3-4)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).

Regarding claim 7 Sun discloses wherein the building the … matrix according to the local space correlation information of the parking lots at the current time, and determining the global space correlation information of the parking lot i at the current time according to the … matrix (see Sun pages 1-6, when user j belonging to building searching current vehicle position, searching idle parking position j belonging to the building; traversing the directed graph. to find the distance between vertex j in the directed graph with the building of other all vertices L,); comprises:
generating a N-row and K-column … matrix according to the local space correlation information of the parking lots at the current time, wherein the N is equal to the number of parking lots in the parking lot association graph, the K is equal to a preset number of potential junctions, each row in the … matrix corresponds to one parking lot, each column in the … matrix corresponds to a potential junction, each element in each row of the … matrix represents a probability that a corresponding parking lot belongs to a corresponding potential junction (see Sun pages 1-6, the building can be all in one predetermined area is abstracted as a directed graph, and the parking user number and the vehicle number of the building near each building registered abstraction is a directed graph with weight value.
Especially, it is possible to record all of the building is B = (bj), j = 1, 2, 3. ..., nb, wherein j represents the j-th building, nb represents the total building in the predetermined area. marked parking is P = (pi) j, i = 1, 2, 3. ..., np, wherein, n.sub.p represents the j-th building parking number of residents, i represents the ith parking, j represents the j-th building. recording parking in total of each building is C = (sigma), j = 1, 2, 3. ..., nb.
In this embodiment, vehicle can remember position is A = (ak) j, k = 1, 2, 3. ..., na, wherein na represents the total number of parking spaces corresponding to j building, k represents the k space, j represents the j-th building. the present idle parking space can be marked as R = (rk) j, k = 1, 2, 3. ..., na. the space of each building is always T = (tj), j= 1, 2, 3. ..., nb.

In this embodiment, pointing from vertex i to vertex j in the figure associated with the directed edge weight value may be expressed as:
wij=cj t=tj-min (ck-tk) + 1, k=1, 2, 3. ..., nb); 
according to the … matrix, determining representation vectors of the potential junctions respectively, determining the weights of edges between the potential junctions respectively, and connecting any two potential junctions through edges (see Sun pages 1-6,  wherein an initial value of the L is 1, and when searching again every time the value of the L is added with 1; determining idle parking space each vertex to all other vertices corresponding to the searched and j based on the building top and the other vertex between the weights of the directed edges, free parking places all other vertices for each vertex corresponding to the ordering, the idle parking position and free parking places other vertex after sorting of the building is recommended to the user); 
determining final representation vectors of the potential junctions according to the representation vectors of the potential junctions and the weights of edges between the potential junctions; determining, as for the parking lot i, the global space correlation information of parking lot i at the current time according to the final representation vectors of the potential junctions and the … matrix (Sun building 1 respectively adjacent to the building 2 and building 3. Building 2 is adjacent to all the other building, building 4 adjacent to the building 2, the building 3 respectively adjacent to the building 1 and building 2. wherein, B = (1, 2, 3, 4), it is assumed that C = (20, 26, 35, 27), T = (11, 30, 29, 35), then the preset region abstract image can be shown in Figure 3, a directional edge associated with the digital representative weighted value).
Velickovic expressly discloses a soft allocation matrix (Velickovic  pages 2-3, sampling a fixed-size neighborhood of each node, and then performing a specific aggregator over it (such as the mean over all the sampled neighbors’ feature vectors, or the result of feeding them through a recurrent neural network); To make coefficients easily comparable across different nodes, we normalize them across all choices of j using the softmax function).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a soft allocation matrix.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).



Regarding claim 8, Sun in view of Velickovic expressly discloses, 

    PNG
    media_image3.png
    140
    572
    media_image3.png
    Greyscale

(see Velickovic pages 3-4)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).

Regarding claim 9, Sun in view of Velickovic expressly discloses, 


    PNG
    media_image4.png
    157
    571
    media_image4.png
    Greyscale

(see Velickovic pages 3-4)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).

Regarding claim 10, Sun in view of Velickovic expressly discloses, 

    PNG
    media_image5.png
    67
    562
    media_image5.png
    Greyscale

where N represents the number of parking lots in the parking lot association graph; S represents the … matrix; when any two parking lots m and n in the N parking lots are connected through an edge, a.sub.mn is a first predetermined value, otherwise it is a second predetermined value.
(see Velickovic pages 3-4)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).


Regarding claim 11, Sun in view of Velickovic expressly discloses, 


    PNG
    media_image6.png
    69
    583
    media_image6.png
    Greyscale

where Q.sub.i represents the number of potential junctions connected with the potential junction i through edges; x.sub.j.sup.s represents the representation vector of any potential junction j of Q.sub.i neighboring potential junctions; W.sub.l represents a model parameter obtained by pre-training; .alpha..sub.ij.sup.s represents a weight of the edge between the potential junction i and potential junction j; .sigma. represents an activation function.
(see Velickovic pages 3-4)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).

Regarding claim 12, Sun in view of Velickovic expressly discloses, 

    PNG
    media_image7.png
    66
    571
    media_image7.png
    Greyscale

where x.sub.j.sup.s' represents the final representation vector of any potential junction j in the K potential junctions; S represents the … matrix.
(see Velickovic pages 3-4)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).

Regarding claims 13 and 19 Sun discloses before determining time correlation information of the parking lot i at the current time … the method further comprises: concatenating the local space correlation information and global space correlation information of the parking lot i at the current time (see Sun pages 1-6, building 1 respectively adjacent to the building 2 and building 3. Building 2 is adjacent to all the other building, building 4 adjacent to the building 2, the building 3 respectively adjacent to the building 1 and building 2. wherein, B = (1, 2, 3, 4), it is assumed that C = (20, 26, 35, 27), T = (11, 30, 29, 35), then the preset region abstract image can be shown in Figure 3, a directional edge associated with the digital representative weighted value); 
the determining time correlation information of the parking lot i at the current time based on … comprises: determining the time correlation information of the parking lot i at the current time according to the concatenation result and output of the … at a previous time (see Sun pages 1-6, when user j belonging to building searching current vehicle position, searching idle parking position j belonging to the building; traversing the directed graph. to find the distance between vertex j in the directed graph with the building of other all vertices L, wherein an initial value of the L is 1, and when searching again every time the value of the L is added with 1; determining idle parking space each vertex to all other vertices corresponding to the searched and j based on the building top and the other vertex between the weights of the directed edges, free parking places all other vertices for each vertex corresponding to the ordering, the idle parking position and free parking places other vertex after sorting of the building is recommended to the user).
Velickovic expressly discloses a gated recurrent neural network model (Velickovic  pages 2-3, sampling a fixed-size neighborhood of each node, and then performing a specific aggregator over it (such as the mean over all the sampled neighbors’ feature vectors, or the result of feeding them through a recurrent neural network)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).


Regarding claim 14, Sun in view of Velickovic expressly discloses, 

    PNG
    media_image8.png
    258
    570
    media_image8.png
    Greyscale

(see Velickovic pages 3-4)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).

Regarding claim 15, Sun in view of Velickovic expressly discloses, 
, wherein the predicting the free parking space information of the parking lot i at at least one future time step according to the time correlation information of the parking lot i at the current time comprises: 

    PNG
    media_image9.png
    229
    561
    media_image9.png
    Greyscale

(see Velickovic pages 3-4)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).


Regarding claim 16, Sun in view of Velickovic expressly discloses, 
, wherein the method further comprises: when performing model training, selecting Nt parking lots with real-time sensors as sample parking lots, building annotation data based on historical free parking space information of the sample parking lots, performing training optimization based on the annotation data, and minimizing an objective function O; 


    PNG
    media_image10.png
    121
    560
    media_image10.png
    Greyscale

(see Velickovic pages 3-4)
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Velickovic into the method of Sun to have a gated recurrent neural network model.  Here, combining Velickovic with Sun, which are both related to graph data processing improves Sun, by providing computationally efficient system by assigning different importance to different nodes within a neighborhood while dealing with different sized neighborhoods, (see Velickovic page 4).

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164